Appeal dismissed. The appellee has moved to dismiss this appeal (see G. L. [Ter. Ed.] e. 231, § 96) from the denial of the appellant’s substitute petition to vacate a judgment (see G. L. c. 250, § 15) in the Superior Court. No matter reviewable under § 96 is presented by the appeal. In particular, no error of law apparent on the record is disclosed. There is no occasion for considering whether the contentions which the appellant seeks to present would have merit if properly before us upon a bill of exceptions. Cf. Russell v. Foley, 278 Mass. 145,148; Mede v. Colbert, 342 Mass. 166,169.